DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 11 are objected to because of the following informalities: 
Regarding claim 5, applicant should remove “a method of” in line 2, so the claim reads “wherein establishing the positioning graphic information further comprises” to stay consistent with the wording in claim 1

Regarding claim 11, the claim is a system claim but is written like a method claim. Applicant should change the wording so that the components are configured to perform, rather than actively performing (e.g. A graphic information positioning system… configured to position the moving vehicle…a database configured to store…a roadside featured recognition module configured to scan a front road and determine…angle estimation module configured to calculate…position estimation module configured to use…)


Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a graphic information positioning system” in Claim 1.
“roadside featured recognition module”, “a moving-vehicle heading angle estimation module”, and “a moving-vehicle position estimation module” in Claim 11
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to page 11 lines 11- line 23 and Figure 4, the graphic information positioning system is installed in an on-board system and is coupled to an environment sensing device. According to Page 12 lines 18-23, there is a processor on the on-board system.
According to page 11 lines 11- line 23 and Figure 4, the graphic information positioning is coupled to an environment sensing device. According to Page 12 lines 18-23, there is a processor on the on-board system, so the modules are interpreted as programs executed by the processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the environment sensing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear what applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20210148722 A1) in view of Xiao et al (US 20210370968 A1), Kraeling et al (US 20190180118 A1), and Agarwal (US 20190155301 A1) (Hereinafter referred to as Ko, Xiao, Kraeling, and Agarwal respectively)

Regarding Claim 1, Ko discloses a graphic information positioning method for recognizing roadside features (See at least Ko Paragraph 0113, the road facilities are interpreted as roadside features) comprising: 
using at least one first detector to overlook and detect a road, thereby establishing a road imaging map (See at least Ko Paragraphs 0013 and 0056, an aerial image is captured by an airplane or drone of a road area to produce a high definition map; the airplane or drone are interpreted as a first detector), wherein the road imaging map includes a plurality of featured points (See at least Ko Paragraphs 0088-0092 and Figures 6a-6c, the lanes, road markings, polygons, and dangerous facilities are interpreted as featured points); 
installing at least one second detector on at least one moving vehicle to detect a driving environment around the at least one moving vehicle to obtain a point-cloud map when the at least one moving vehicle runs (See at least Ko Paragraphs 0058-0059 and Figure 1, the mobile mapping system with various sensors is interpreted as a moving vehicle with a second detector; See at least Ko Paragraphs 0061-0063, a point cloud is generated as the vehicle drives), using the at least one second detector to determine whether the point-cloud map includes the plurality of featured points (See at least Ko Paragraphs 0106-0107 and Figures 7A-7C, the 2D coordinates from the aerial image are projected onto the point cloud map, which is interpreted as determining whether the point cloud map includes the featured points),… set featured attributes of a plurality of roadside featured points (See at least Ko Paragraphs 0093-0096, attributes are allocated for the objects detected; See at least Ko Paragraph 0106, heights are added to the objects which is interpreted as setting attributes), and establish positioning graphic information according to the road imaging map, remains of the plurality of featured points of the point-cloud map, and the featured attributes (See at least Ko Paragraphs 0106-0107 and Figures 7A-7C, the HD map in Figure 7C which includes information from the aerial image, points of the point clouds, and heights of objects is interpreted as positioning graphic information); 
storing the positioning graphic information into the at least one moving vehicle (See at least Ko Paragraph 0151, the HD map is stored in the terminal device; See at least Ko Paragraph 0153, terminal devices may be embedded in the vehicle), using a graphic information positioning system installed in the at least one moving vehicle to scan a front road and recognize at least two roadside featured points of the plurality of roadside featured points according to the positioning graphic information when the at least one moving vehicle runs (See at least Ko Paragraphs 0079 and 0069, the HD map producing apparatus has a processor, which is interpreted as the graphic positioning system, and can communicate with the vehicle/mobile mapping system through wired communication, which is interpreted as being installed in the vehicle; See at least Ko Paragraph 0113 and Figure 9b, the road facility detecting unit …
Ko fails to disclose filter out at least one dynamic object of the plurality of featured points. 
However, Xiao teaches filtering out dynamic objects (See at least Xiao Paragraph 0143, dynamic objects are filtered out so only static objects remain). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Ko with Xiao to filter out the dynamic objects. By filtering out the dynamic objects, only static objects will be present in the map (See at least Xiao Paragraph 0143). One would be motivated in having only static objects because dynamic objects are always moving and changing positions. When generating a map, one would only want static objects so as the map information can be consistent for a period of time, whereas a map with dynamic objects would need to be constantly updated. 
Modified Ko fails to disclose using the positioning graphic information to calculate a moving-vehicle heading angle based on the at least two roadside featured points as reference points. 
However, Kraeling teaches using featured points to determine a vehicle heading angle (See at least Kraeling Paragraph 0159, the vehicle heading is determined by using one or more features of interest, which are interpreted as roadside featured points; a vehicle heading is expressed as an angle). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Kraeling to use featured points to determine the vehicle heading. The difference in images of the featured points can be used to determine the heading of the vehicle (See at least Kraeling Paragraph 0159). Since the vehicle is detecting the environment and identifying featured points, one would be motivated to use that information to identify which way the vehicle is headed, to better control the vehicle.
 Modified Ko fails to disclose using the moving-vehicle heading angle and the at least two roadside featured points to calculate a position of the moving vehicle.

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Agarwal to use the heading and featured points to calculate the vehicle’s position. When a vehicle is mapping its environment, the vehicle may not be to track its heading with respect to the environment, which would cause the position estimate to drift (See at least Kraeling Paragraph 0015). By using the heading and featured points from the environment, the vehicle can accurately calculate its position as it is mapping the environment, which would increase the operability of the vehicle. 

Regarding Claim 2, Ko discloses the at least one first detector is an aircraft equipped with an image capturing device (See at least Ko Paragraph 0056-0057, the aerial image is captured by an airplane or drone with an imaging camera). 

Regarding Claim 3, Ko discloses the aircraft is an uncrewed vehicle, a drone, or a remote control aircraft (See at least Ko Paragraph 0056, the aircraft is a drone).

Regarding Claim 4, Ko discloses the at least one second detector is a lidar, a laser detector, a camera, or a sonar detector (See at least Ko Paragraphs 0058-0061, the vehicle has a camera, a laser scanner, and a lidar that generates a point cloud). 

Regarding Claim 5, Ko discloses overlaying the road imaging map with the point-cloud map to recognize a road space and at least one roadside space (See at least Ko Paragraphs 0106-0107 and Figures 7A-7C, the 2D coordinates from the aerial image are projected onto the point cloud map, which is interpreted as overlaying; See at least Ko Paragraphs 0088-0091 and Figures 6a-6c and 7c, the images include roads and areas to the side of roads such as dangerous facilities and sandboxes on the sidewalk); 
…setting the featured attributes of the plurality of roadside featured points (See at least Ko Paragraphs 0093-0096, attributes are allocated for the objects detected; See at least Ko Paragraph 0106, heights are added to the objects which is interpreted as setting attributes); and 
establishing the positioning graphic information according to a superposed map of overlaying the road imaging map with the point-cloud map, the plurality of roadside featured points, and the featured attributes (See at least Ko Paragraphs 0106-0107 and Figures 7A-7C, the HD map in Figure 7C which includes information from the aerial image, points of the point clouds, objects on the side of the road, and heights of objects is interpreted as positioning graphic information).
Ko fails to disclose filtering out the at least one dynamic object of the plurality of featured points and a plurality of static objects of the plurality of featured points remaining as the plurality of roadside featured points. 
However, Xiao teaches filtering out dynamic objects so only static objects remain (See at least Xiao Paragraph 0143, dynamic objects are filtered out so only static objects remain during map generation). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Ko with Xiao to filter out the dynamic objects so only static objects remain. By filtering out the dynamic objects, only static objects will be present in the map (See at least Xiao Paragraph 0143). One would be motivated in having only static objects because dynamic objects are always moving and changing positions. When generating a map, one would only want static objects so as the map 

Regarding Claim 10, Ko discloses the positioning graphic information is stored in a cloud platform or the graphic information positioning system of the at least one moving vehicle (See at least Ko Paragraphs 0153-0155, the HD map is created by a server, which transmits the HD map to the navigation terminal device, which is interpreted as storing the positioning graphic information in a cloud platform), and the graphic information positioning system is installed in an on-board system of the at least one moving vehicle (See at least Ko Paragraphs 0079 and 0069, the HD map producing apparatus has a processor, which is interpreted as the graphic positioning system, and can communicate with the vehicle/mobile mapping system through wired communication, which is interpreted as being installed in an on-board system).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiao, Kraeling, and Agarwal, and in further view of Hochman et al (US 20220076037 A1) (Hereinafter referred to as Hochman).

Regarding Claim 6, Ko discloses the plurality of static objects include traffic lights…buildings, and traffic signs (See at least Ko Paragraph 0113, the road facilities include traffic signs, buildings, and traffic lights). 
	Ko fails to disclose the at least one dynamic object includes cars and pedestrians. 
However, Xiao teaches this limitation (See at least Xiao Paragraph 0143, dynamic objects are detected by capturing a site twice; See at least Xiao Paragraph 0071, the images captured and analyzed include other vehicles and pedestrians).

Modified Ko fails to disclose the plurality of static objects include… stop signs and signboards. 
However, Hochman teaches this limitation (See at least Hochman Paragraphs 0241-0243 and Figure 10, the landmarks included in the map are stop signs and billboards).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Hochman to include stop signs and signboards as part of the static objects. Having stop signs allows the vehicle or driver to know when and where to stop, which increases the safety of the system. Having signboards allows the driver or vehicle to see advertisements or welcome boards between different areas (See at least Hochman Paragraph 0243), which would make the system more desirable to use for users. 

Regarding Claim 7, Ko discloses the at least one roadside space, divided into…a sidewalk (See at least Ko Paragraph 0113, substations located on sidewalks are detected, meaning the sidewalk is detected),…includes a first roadside space and a second roadside space (See at least Ko Figure 7c, there is a roadside space on one side of the road, and another on the other side).
Even though Ko discloses a sidewalk, modified Ko fails to disclose the roadside space divided into…at least two of a sidewalk, a bicycle lane, and an overhang of a storefront from inside to outside.
However, Hochman teaches this limitation (See at least Hochman Paragraph 0480 and Figure 36a, the roadmap includes bicycle lanes and sidewalks). 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiao, Kraeling, and Agarwal, and in further view of Matsumoto et al (US 20210180981 A1) (Hereinafter referred to as Matsumoto).

Regarding Claim 8, Ko discloses the featured attributes include shapes, sizes, and heights (See at least Ko Paragraph 0106, heights are added to the 2D coordinate values to make them 3d; See at least Ko Figure 7c, the objects in the map include size and shape).
Modified Ko fails to disclose the featured attributes include latitudes, and longitudes.
However, Matsumoto teaches this limitation (See at least Matsumoto Paragraph 0089 and Figure 2, the landmark to the side of the road has a latitude and longitude value).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Matsumoto to include latitude and longitude in the featured attributes. This would allow the vehicle or driver to know the exact location of the roadside features, which would increase the accuracy and reliability of the system.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiao, Kraeling, Agarwal, and Matsumoto, and in further view of Kim et al (US 20210012124 A1) (Hereinafter referred to as Kim).

Regarding Claim 9, Ko discloses the at least one moving vehicle captures a roadside image when the at least one moving vehicle runs (See at least Ko Paragraphs 0061-0063, a point cloud is generated as the vehicle drives), the at least one moving vehicle recognizes at least one target object (See at least Ko Paragraph 0113, the road facility detecting unit detects road facilities, which is interpreted as recognizing a target object)…,
Modified Ko fails to disclose the graphic information positioning system of the at least one moving vehicle determines whether the at least one target object is one of the plurality of roadside featured points according to the featured attributes of the positioning graphic information. 
However, Kim teaches determining whether the at least one target object is one of the plurality of roadside featured points according to the featured attributes (See at least Kim Paragraph 0047, an object, such as a traffic sign, is detected; See at least Kim Paragraph 0062, the object is identified by matching the attribute information).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Kim to determine whether the target object is one of the plurality of roadside featured points according to the featured attributes. This would prevent incorrect attribute information from being selected when the position of an object in an image is changed or when an object is not recognized momentarily (See at least Kim Paragraph 0063), thus increasing the accuracy and reliability of the system. 

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kraeling, Agarwal, and Kim. 

Regarding Claim 11, Ko discloses a graphic information positioning system, installed in an on-board system of a moving vehicle (See at least Ko Paragraphs 0079 and 0069, the HD map producing apparatus has a processor, which is interpreted as the graphic positioning system, and can communicate with the vehicle/mobile mapping system through wired communication, which is interpreted as being installed in an on-board system), positioning the moving vehicle (See at least Ko Paragraph 0062, the vehicle’s position is sensed) and comprising: a database storing positioning graphic information (See at least Ko Paragraph 0151, the HD map is stored in the terminal device; See at least Ko Paragraph 0153, terminal devices may be embedded in the vehicle), which includes a plurality of roadside featured points and featured attributes of the plurality of roadside featured points (See at least Ko Paragraph 0113, the road facilities are interpreted as roadside featured points; See at least Ko Paragraphs 0093-0096, attributes are allocated for the objects detected; See at least Ko Paragraph 0106, heights are added to the objects which is interpreted as setting attributes); a roadside featured recognition module scanning a front road and determining at least two roadside featured points of the plurality of roadside featured points( See at least Ko Paragraph 0113 and Figure 9b, the road facility detecting unit, which is interpreted as a roadside featured recognition module scans the front road via the driving image, and detects road facilities, which are interpreted as roadside feature points)…; 
Ko fails to disclose a moving-vehicle heading angle estimation module calculating a moving-vehicle heading angle based on the at least two roadside featured points as reference points.
However, Kraeling teaches using featured points to determine a vehicle heading angle (See at least Kraeling Paragraph 0159, the vehicle heading is determined by using one or more features of interest, which are interpreted as roadside featured points; a vehicle heading is expressed as an angle). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Kraeling to use featured points to determine the vehicle heading. The difference in images of the featured points can be used to determine the heading of the vehicle (See at least Kraeling 
Ko fails to disclose a moving-vehicle position estimation module using the moving-vehicle heading angle and the at least two roadside featured points to calculate a position of the moving vehicle.
However, Agarwal teaches using a vehicle’s heading and featured points to determine the position of the moving vehicle (See at least Agarwal Paragraphs 0014-0016 and Figures 3-4, the mobile robot, which is interpreted as a moving vehicle, uses the heading information and the information from the cameras capturing features in the surrounding environment to determine the mobile robot’s position). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Agarwal to use the heading and featured points to calculate the vehicle’s position. When a vehicle is mapping its environment, the vehicle may not be to track its heading with respect to the environment, which would cause the position estimate to drift (See at least Kraeling Paragraph 0015). By using the heading and featured points from the environment, the vehicle can accurately calculate its position as it is mapping the environment, which would increase the operability of the vehicle. 
Ko fails to disclose the detected roadside featured points are corresponding to the featured attributes according to the positioning graphic information. 
However, Kim teaches determining whether an object is one of the plurality of roadside featured points according to the featured attributes (See at least Kim Paragraph 0047, an object, such as a traffic sign, is detected; See at least Kim Paragraph 0062, the object is identified by matching the attribute information).


Regarding Claim 14, Ko discloses the moving vehicle further comprises an environment sensing device scanning an image of the front road (See at least Ko Paragraphs 0058-0059 and Figure 1, the various sensors are interpreted as environment sensing device; See at least Ko Paragraph 0113 and Figure 9b, the road facility detecting unit scans the front road via the driving image). 

Regarding Claim 15, Ko discloses the environment sensing device is a photo camera, a video camera, or a lidar (See at least Ko Paragraphs 0058-0061, the vehicle has a camera and a lidar).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kraeling, Agarwal, and Kim, and in further view of Hochman. 

Regarding Claim 12, Ko discloses the plurality of roadside featured points include traffic lights…buildings, and traffic signs (See at least Ko Paragraph 0113, the road facilities include traffic signs, buildings, and traffic lights). 
Modified Ko fails to disclose the plurality of roadside featured points include … stop signs and signboards. 

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Hochman to include stop signs and signboards as part of the roadside featured points. Having stop signs allows the vehicle or driver to know when and where to stop, which increases the safety of the system. Having signboards allows the driver or vehicle to see advertisements or welcome boards between different areas (See at least Hochman Paragraph 0243), which would make the system more desirable to use for users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kraeling, Agarwal, and Kim, and in further view of Masumoto.  

Regarding Claim 13, Ko discloses the featured attributes include shapes, sizes, and heights (See at least Ko Paragraph 0106, heights are added to the 2D coordinate values to make them 3d; See at least Ko Figure 7c, the objects in the map include size and shape).
Modified Ko fails to disclose the featured attributes include latitudes, and longitudes.
However, Matsumoto teaches this limitation (See at least Matsumoto Paragraph 0089 and Figure 2, the landmark to the side of the road has a latitude and longitude value).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ko with Matsumoto to include latitude and longitude in the featured attributes. This would allow the vehicle or driver to know the exact location of the roadside features, which would increase the accuracy and reliability of the system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braybrook (US 11205079 B2) teaches determining position data for a vehicle by capturing features using an optical sensor
Fasola et al (US 20170015317 A1) teaches image-based localization of a vehicle by measuring the position and heading of the vehicle, and capturing images of features to generate a map. 
Ferguson et al (US 9062979 B1) teaches detecting objects at a long range to determine the location and heading. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664